DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2022  has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on January 06, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-3, 5, 7-15, and 17-21 are pending. Claims 1-3, 5, 7-15, and 17-21 are under consideration in the instant office action.  Applicant amended claims 1, 8, and 15. Applicant’s amendments and arguments necessitated a new ground of rejections such as under 35 USC 103 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: The claims are examined only with respect to the elected species wherein acrylated/methacrylated alginate as the first polymer, acrylated/methacrylated gelatin as the second polymer, and hydroxyapatite nanoparticles as the inorganic particles.
Claims 1-3, 5, 7-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kadri et al. (RSC Adv., 2016, 6, 27879–27884, newly cited), KR101196365 (Published on November 1, 2012, Google Patents English Translation is provided, newly cited),  Zhang et al. (Birth Defects Res C Embryo Today. 2012 March ; 96(1)) 63–81, newly cited), and Sarker et al. (International Journal of Biological Macromolecules 81 (2015) 898–911, previously cited).
Applicant Claims
Applicant claims a composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kadri et al. teach the preparation of alginate/methacrylated gelatin (GelMA) hybrid hydrogels functionalized with nanoliposomes encapsulating curcumin. Physicochemical properties of the polymer solutions and resulting hydrogels were studied. The engineered systems showed great rheological and swelling properties. The release behavior of curcumin-loaded nanoliposomes demonstrated their suitability as a drug delivery system. These novel biomaterial systems could be an excellent candidate for tissue engineering applications (see abstract). Hydrogels are three-dimensional polymeric networks with the capability of immobilizing high amounts of water or aqueous solutions. These biomaterials possess interesting characteristics like mechanical flexibility and softness, the ability to transport small compounds and molecules, ease of functionalization, biocompatibility, and facile controllability of their microstructure (see introduction). Gelatin is a denatured form of collagen, which is cytocompatible and possesses bioactive sequences such as Arg-Gly-Asp (RGD). GelMA is a gelatin derivative produced by the substitution of the free amino groups with methacrylate anhydride. It is photocrosslinkable and has been widely used for various tissue engineering applications. It has been shown that the preparation of interpenetrative polymer networks (IPN) of alginate and gelatin-based materials allows the fabrication of sophisticated architectures with tunable mechanical characteristics and excellent cellular response. Full IPN hydrogels were also prepared by mixing the two polymers followed by alginate gelation with divalent cations and gelatin chemical reticulation using crosslinking agent such as carbodiimide (see introduction page 27879-27880). Moreover, composite materials were also synthetized by improving the chemical affinity of alginate to gelatin by chemical oxidation of the polysaccharide (see introduction page 27880).
Kadri et al. in the supporting material teach in the hydrogel preparation section Alginate hydrogel was synthetized by pouring 2mL of the solution slowly on 5 mL of calcium 80 chloride solution (2% m/v) in petri dishes. The obtained hydrogel was incubated into the CaCl2 for 24 h at 4 °C in order to complete the reticulation process and then washed with distilled water before use. GelMA Hydrogel is prepared GelMA was crosslinked after poured on a specific mold with the controlled dimensions and then exposed to UV light (360-480 nm) for 240 s. The PI absorbs the UV light and transform the solution onto gel. The obtained hydrogel was then washed with distilled water before use. Kadri et al. then further teach for preparation of Alginate/GelMA IPN hydrogel the crosslinking process occurs in two stages. First, 2 mL of the mixture was poured on 5 mL of CaCl2 solution (2%, m/v) in order to allow alginate cross-linking then the obtained semi IPN was exposed to UV light for 240 s to allow the free radicals photopolymerization of the GelMA. The final hydrogel was then rinsed with PBS to remove the excess of CaCl2.
With regard to the recitations of elastomeric nature of the nanocomposite, cytocompatible, and, upon degradation, produce substantially non-toxic products, since Kadri et al. meet the elected macromers and make substantially identical interpenetrating polymer network (IPN) both macromers would necessarily maintain their elasticity and also would necessarily have the same or substantially identical recited properties."[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Kadri et al. do not specifically teach the acrylated/methacrylated alginate rather Kadri et al. teach alginate. This deficiency is cured by the teachings of KR101196365.
KR101196365 teaches a compound based on an interpenetrating polymer network (IPN) hydrogel having a biocompatible polymer and an acrylate or methacrylate functional group, wherein the IPN hydrogel of the present invention has high mechanical strength and biocompatibility. This provides a support having excellent, high moisture content and excellent solution permeability (see abstract). In the present invention, the biocompatible polymer is polyethylene glycol (PEG), neophenyl glycol diacrylate (NPGDA), polyethylene oxide (PEO), polyacrylamide (PAAm), polyhydroxyethyl methacrylate (PHEMA) ), Polyacrylic acid (PAA), polyvinyl alcohol (PVA), poly (N-isopropylacrylamide) (PNIPAM), polyvinylpyrrolidone (PVP), polylactic acid (PLA), polyglycolic acid (PGA) and Polycaprolactone (PCL), gelatin, alginate, carrageenan, chitosan, hydroxyalkylcellulose, alkylcellulose, silicone, rubber, agar, carboxyvinyl copolymer, polydioxolane, polyacrylic acetate, polyvinylchloride and maleic anhydride / vinyl One or more polymers selected from the group consisting of ethers, copolymers thereof or mixtures thereof may be used, and more specifically polyethylene glycol may be used. In the present invention, the compound having an acrylate or methacrylate functional group is 2-hydroxyethyl methacrylate (HEMA), acrylic acid (acrylic acid), methacrylic acid (methacrylic acid), adipic acid hydrazide diamide acrylic Acrylate, acrylamide, methacrylamide, alkyl- (meth) acrylamide. N-mono (meth) acryl-amide, N, N-di-C1-C4 alkyl- (meth) acrylamide (N, N-di-C1-C4 alkyl- ( meth) acrylamide), N-butyl (meth) acrylate, N-butyl (meth) acrylate, methyl (meth) acrylate, ethyl (meth) acrylate Isobornyl (meth) acrylate, cyclohexyl (meth) acrylate, hydroxyethyl acrylate, hydroxyethyl methacrylate methacrylate), hydroxypropyl acrylate, hydroxypropyl methacrylate, hydroxybutyl acrylate, N- (2-hydroxyethyl) acrylamide [N- (2 -hydroxyethyl) acrylamide, N-methyl acrylamide, N-butoxymethyl acrylamid e), N-methoxymethyl acrylamide, N-methoxymethyl methacrylamide, 2-acrylamidoglycolic acid or 2-carboxyethyl 2-carboxyethyl acrylate, 2-hydroxy-5-methoxyacetophenone, 2-hydroxyethyl cellulose and 2-hydroxyethyl Disulfide (2-hydroxyethyl disulfide) and the like can be used, more specifically 2-hydroxyethyl methacrylate (HEMA) can be used. KR101196365 teaches that among various hydrogels, hydrogels using biocompatible polymers are widely used in biosensors and tissue engineering because of their excellent biocompatibility. (Polymer 2001, 42, 4893-4901) Hydrogels using biocompatible polymers are soft elastomers that can contain large amounts of water, are hydrophilic, and have excellent biocompatibility. It is widely used in applications, but has the disadvantage of low mechanical strength. In addition, there is no functional group capable of chemically covalent bonding in fixing proteins and cells, so that the fixed capacity is low in the long term from the separation of proteins and cells that were physically fixed. Therefore, the present invention has been made to solve the above problems, the first aspect of the present invention is a compound chain having an acrylate or methacrylate functional group in the biocompatible polymer chain is cross-linked, three-dimensional inverted opal Interpenetrating polymer network (IPN) hydrogels with pore morphology in structure. IPN hydrogel of the present invention provides a support having high mechanical strength and excellent biocompatibility, high water content and solution permeability. According to a second aspect of the present invention, a spherical self-assembled particle having a size of 10 μm or more is periodically arranged, and then a biocompatible polymer precursor is interposed between the particles and polymerized to have an initiator (the examiner notes from the examples usually photoinitiator), a crosslinking agent, and an acrylate or methacrylate functional group. Into the solution containing the compound to penetrate the monomer having a acrylate or methacrylate functional group into the biocompatible polymer network, and then polymerized to produce an IPN, and remove the spherical self-assembled particles using a solvent to have a reverse structure It is to provide a hydrogel. The IPN hydrogel of the present invention prepared as described above becomes a reverse cell support having a hydroxyl group in the surface and the pores, including azide or EDC / NHS (N- (3-dimethylaminopropyl) -N'-ethylcarbodiimide / N -hydroxysuccinimide) and APTES (3-Aminopropyltriethoxysilane) can be used to create derivatives to immobilize amine groups or proteins at the end and immobilize proteins to create an environment that can support cells. Cells that can be collected in the hydrogel of the present invention can be exemplified fibroblasts, vascular endothelial cells, smooth muscle cells, neurons, chondrocytes, bone cells, skin cells, Schwann cells, stem cells and the like.
Kadri et al. and KR101196365 do not specifically teach the cell types recited in claims 13-14. These deficiencies are cured by the teachings of Zhang et al.
Zhang et al. teach Patients with organ failure often suffer from increased morbidity and decreased quality of life. Current strategies of treating organ failure have limitations, including shortage of donor organs, low efficiency of grafts, and immunological problems. Tissue engineering emerged about two decades ago as a strategy to restore organ function with a living, functional engineered substitute. However, the ability to engineer a functional organ substitute is limited by a limited understanding of the interactions between materials and cells that are required to yield functional tissue equivalents. Polymeric materials are one of the most promising classes of materials for use in tissue engineering due to their biodegradability, flexibility in processing and property design, and the potential to use polymer properties to control cell function. Stem cells offer potential in tissue engineering because of their unique capacity to self renew and differentiate into neurogenic, osteogenic, chondrogenic, myogenic lineages under appropriate stimuli from extracellular components. This review examines recent advances in stem cell-polymer interactions for tissue regeneration, specifically highlighting control of polymer properties to direct adhesion, proliferation, and differentiation of stem cells, and how biomaterials can be designed to provide some of the stimuli to cells that the natural extracellular matrix does (abstract). Polymeric materials for tissue regeneration are of both natural and synthetic origin (Table 1). Examples of natural polymers include collagen, fibrin and polysaccharides, such as hyaluronic acid and alginate (see page 4). Based on their differentiation potential, stem cells used for tissue engineering can be divided into two categories, pluripotent stem cells and multipotent stem cells. Pluripotent stem cells include embryonic stem cells (ESC) and induced pluripotent stem cells (iPSC). Compared to multipotent stem cells, pluripotent cells can self renew indefinitely. Their pluripotent nature gives them the ability to differentiate into any one of the three germ layers: endoderm, ectoderm, and mesoderm. Because ESCs are isolated from the inner cell mass of the blastocyst during embryological development, their use in tissue engineering is controversial and more limited. While iPSCs are obtained by genetically modifying somatic cells, more attention has been paid to this cell type recently. Examples of multipotent stem cells include bone marrow derived-mesenchymal stem cells (MSCs), hematopoietic stem cells (HSCs), neural stem cells (NSCs), and adipose derived stem cells (ASCs). These stem cells exist in the corresponding differentiated tissues, renew themselves for the lifetime of the organism, and yield all of the specialized cell types of the tissue from which they originated (see page 3).
Kadri et al. and KR101196365 do not specifically teach the incorporation of hydroxyapatite nanoparticles in the hydrogel preparation . This deficiency is cured by the teachings of Sarker et al.
Sarker et al. teach bone repair in the critical size defect zone using 3D hydrogel scaffold is still a challenge in tissue engineering ﬁeld. A novel type of hydrogel scaffold combining ceramic and polymer materials, therefore, was fabricated to meet this challenge. In this study, oxidized alginate–gelatin–biphasic calcium phosphate (OxAlg–Gel–BCP) and spherical hydroxyapatite (HAp) granules encapsulated OxAlg–Gel–BCP hydrogel complex were fabricated using freeze-drying method. Detailed morphological and material characteri- zations of OxAlg–Gel–BCP hydrogel (OGB00), 25 wt% and 35 wt% granules encapsulated hydrogel (OGB25 and OGB35) were carried out for micro-structure, porosity, chemical constituents, and compressive stress analysis. Cell viability, cell attachment, proliferation and differentiation behavior of rat bone marrow- derived stem cell (BMSC) on OGB00, OGB25 and OGB35 scaffolds were conﬁrmed by MTT assay, Live–Dead assay, and confocal imaging in vitro experiments. Finally, OGB00 and OGB25 hydrogel scaffolds were implanted in the critical size defect of rabbit femoral chondyle for 4 and 8 weeks. The micro-CT analysis and histological studies conducted by H&E and Masson’s trichrome demonstrated that a signiﬁcantly higher (***p < 0.001) and earlier bone formation happened in case of 25% HAp granules encapsulated OxAlg–Gel–BCP hydrogel than in OxAlg–Gel–BCP complex alone. All results taken together, HAp granules encapsulated OxAlg–Gel–BCP system can be a promising 3D hydrogel scaffold for the healing of a critical bone defect (see abstract). For the preparation of HAp granules, at ﬁrst, HAp slurry was prepared using HAp nano-powder, PVA (polyvinyl alcohol, Aldrich, USA), and gelatin. 12 g gelatin was dissolved in 85 mL DI water at 37 ◦C, and 15 g HAp powder was then added and stirred 24 h at 37 ◦C for complete dispersion of HAp particle into the gelatin solu- tion. PVA solution was prepared by dissolving 2 g PVA at 60 ◦C in 15 mL DI water. Next, PVA solution was added to the HAp slurry and stirred vigorously for 12 h. After the preparation of HAp slurry, the slurry was put inside the 10 mL syringe where 26G nozzle (NanoNC, Korea) was ﬁxed and the slurry was fallen as droplets through this nozzle on shaking beaker kept into 200 rpm containing liquid nitrogen, and the droplets became spherical granules immediately which was shown in Scheme 1. After that, the granules were kept into freeze-drier for 2 days to obtain porous structure and then the granules were kept into the tube furnace making schedule at 900 ◦C in order to burn out polymers. After burning out polymers, we kept the granules into the box furnace for sintering at 1350 ◦C which was shown in Scheme 1 (see page 899). Saker et al. teach in the conclusion section that the overall role of HAp granules encapsulation into the hydrogel matrix might be crucial for improving osteoconductivity, osseointegration, control of swelling, and structural stability, all of which are essential for faster bone regeneration process in critical defect zone (see page 910).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to add acrylate/methacrylate groups to alginate and/or gelatin because KR101196365 teaches a compound based on an interpenetrating polymer network (IPN) hydrogel having a biocompatible polymer and an acrylate or methacrylate functional group, wherein the IPN hydrogel of the present invention has high mechanical strength and biocompatibility. This provides a support having excellent, high moisture content and excellent solution permeability (see abstract). In the present invention, the biocompatible polymer is polyethylene glycol (PEG), neophenyl glycol diacrylate (NPGDA), polyethylene oxide (PEO), polyacrylamide (PAAm), polyhydroxyethyl methacrylate (PHEMA) ), Polyacrylic acid (PAA), polyvinyl alcohol (PVA), poly (N-isopropylacrylamide) (PNIPAM), polyvinylpyrrolidone (PVP), polylactic acid (PLA), polyglycolic acid (PGA) and Polycaprolactone (PCL), gelatin, alginate, carrageenan, chitosan, hydroxyalkylcellulose, alkylcellulose, silicone, rubber, agar, carboxyvinyl copolymer, polydioxolane, polyacrylic acetate, polyvinylchloride and maleic anhydride / vinyl One or more polymers selected from the group consisting of ethers, copolymers thereof or mixtures thereof may be used, and more specifically polyethylene glycol may be used. In the present invention, the compound having an acrylate or methacrylate functional group is 2-hydroxyethyl methacrylate (HEMA), acrylic acid (acrylic acid), methacrylic acid (methacrylic acid), adipic acid hydrazide diamide acrylic Acrylate, acrylamide, methacrylamide, alkyl- (meth) acrylamide. N-mono (meth) acryl-amide, N, N-di-C1-C4 alkyl- (meth) acrylamide (N, N-di-C1-C4 alkyl- ( meth) acrylamide), N-butyl (meth) acrylate, N-butyl (meth) acrylate, methyl (meth) acrylate, ethyl (meth) acrylate Isobornyl (meth) acrylate, cyclohexyl (meth) acrylate, hydroxyethyl acrylate, hydroxyethyl methacrylate methacrylate), hydroxypropyl acrylate, hydroxypropyl methacrylate, hydroxybutyl acrylate, N- (2-hydroxyethyl) acrylamide [N- (2 -hydroxyethyl) acrylamide, N-methyl acrylamide, N-butoxymethyl acrylamid e), N-methoxymethyl acrylamide, N-methoxymethyl methacrylamide, 2-acrylamidoglycolic acid or 2-carboxyethyl 2-carboxyethyl acrylate, 2-hydroxy-5-methoxyacetophenone, 2-hydroxyethyl cellulose and 2-hydroxyethyl Disulfide (2-hydroxyethyl disulfide) and the like can be used, more specifically 2-hydroxyethyl methacrylate (HEMA) can be used. KR101196365 teaches that among various hydrogels, hydrogels using biocompatible polymers are widely used in biosensors and tissue engineering because of their excellent biocompatibility. (Polymer 2001, 42, 4893-4901) Hydrogels using biocompatible polymers are soft elastomers that can contain large amounts of water, are hydrophilic, and have excellent biocompatibility. One of ordinary skill in the art would have been motivated to do so because KR101196365 teaches it is widely used in applications, but has the disadvantage of low mechanical strength. In addition, there is no functional group capable of chemically covalent bonding in fixing proteins and cells, so that the fixed capacity is low in the long term from the separation of proteins and cells that were physically fixed. Therefore, the present invention has been made to solve the above problems, the first aspect of the present invention is a compound chain having an acrylate or methacrylate functional group in the biocompatible polymer chain is cross-linked, three-dimensional inverted opal Interpenetrating polymer network (IPN) hydrogels with pore morphology in structure. IPN hydrogel of the present invention provides a support having high mechanical strength and excellent biocompatibility, high water content and solution permeability. According to a second aspect of the present invention, a spherical self-assembled particle having a size of 10 μm or more is periodically arranged, and then a biocompatible polymer precursor is interposed between the particles and polymerized to have an initiator (the examiner notes from the examples usually photoinitiator), a crosslinking agent, and an acrylate or methacrylate functional group. Into the solution containing the compound to penetrate the monomer having a acrylate or methacrylate functional group into the biocompatible polymer network, and then polymerized to produce an IPN, and remove the spherical self-assembled particles using a solvent to have a reverse structure It is to provide a hydrogel. The IPN hydrogel of the present invention prepared as described above becomes a reverse cell support having a hydroxyl group in the surface and the pores, including azide or EDC / NHS (N- (3-dimethylaminopropyl) -N'-ethylcarbodiimide / N -hydroxysuccinimide) and APTES (3-Aminopropyltriethoxysilane) can be used to create derivatives to immobilize amine groups or proteins at the end and immobilize proteins to create an environment that can support cells. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings Kadri et al. and KR101196365 because both references teach crosslinked alginate based hydrogels.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate in the hydrogel of Kadri et al. and KR101196365 by delivering cells with the types as recited in claims 13-14 because Zhang et al. teach Patients with organ failure often suffer from increased morbidity and decreased quality of life. Current strategies of treating organ failure have limitations, including shortage of donor organs, low efficiency of grafts, and immunological problems. Tissue engineering emerged about two decades ago as a strategy to restore organ function with a living, functional engineered substitute. However, the ability to engineer a functional organ substitute is limited by a limited understanding of the interactions between materials and cells that are required to yield functional tissue equivalents. One of ordinary skill in the art would have been motivated to do so because Zhang et al. teach that polymeric materials are one of the most promising classes of materials for use in tissue engineering due to their biodegradability, flexibility in processing and property design, and the potential to use polymer properties to control cell function. Stem cells offer potential in tissue engineering because of their unique capacity to self renew and differentiate into neurogenic, osteogenic, chondrogenic, myogenic lineages under appropriate stimuli from extracellular components. This review examines recent advances in stem cell-polymer interactions for tissue regeneration, specifically highlighting control of polymer properties to direct adhesion, proliferation, and differentiation of stem cells, and how biomaterials can be designed to provide some of the stimuli to cells that the natural extracellular matrix does (abstract). Polymeric materials for tissue regeneration are of both natural and synthetic origin (Table 1). Examples of natural polymers include collagen, fibrin and polysaccharides, such as hyaluronic acid and alginate (see page 4). Based on their differentiation potential, stem cells used for tissue engineering can be divided into two categories, pluripotent stem cells and multipotent stem cells. Pluripotent stem cells include embryonic stem cells (ESC) and induced pluripotent stem cells (iPSC). Compared to multipotent stem cells, pluripotent cells can self renew indefinitely. Their pluripotent nature gives them the ability to differentiate into any one of the three germ layers: endoderm, ectoderm, and mesoderm. Because ESCs are isolated from the inner cell mass of the blastocyst during embryological development, their use in tissue engineering is controversial and more limited. While iPSCs are obtained by genetically modifying somatic cells, more attention has been paid to this cell type recently. Examples of multipotent stem cells include bone marrow derived-mesenchymal stem cells (MSCs), hematopoietic stem cells (HSCs), neural stem cells (NSCs), and adipose derived stem cells (ASCs). These stem cells exist in the corresponding differentiated tissues, renew themselves for the lifetime of the organism, and yield all of the specialized cell types of the tissue from which they originated (see page 3). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings Kadri et al., KR101196365, and Zhang et al. because all of the references teach polymeric hydrogels for delivery of cells.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate in the hydrogel of Kadri et al. and KR101196365 hydroxyapatite nanoparticles because Sarker et al. teach bone repair in the critical size defect zone using 3D hydrogel scaffold is still a challenge in tissue engineering ﬁeld. A novel type of hydrogel scaffold combining ceramic and polymer materials, therefore, was fabricated to meet this challenge. In this study, oxidized alginate–gelatin–biphasic calcium phosphate (OxAlg–Gel–BCP) and spherical hydroxyapatite (HAp) granules encapsulated OxAlg–Gel–BCP hydrogel complex were fabricated using freeze-drying method. Detailed morphological and material characteri- zations of OxAlg–Gel–BCP hydrogel (OGB00), 25 wt% and 35 wt% granules encapsulated hydrogel (OGB25 and OGB35) were carried out for micro-structure, porosity, chemical constituents, and compressive stress analysis. Cell viability, cell attachment, proliferation and differentiation behavior of rat bone marrow- derived stem cell (BMSC) on OGB00, OGB25 and OGB35 scaffolds were conﬁrmed by MTT assay, Live–Dead assay, and confocal imaging in vitro experiments. Finally, OGB00 and OGB25 hydrogel scaffolds were implanted in the critical size defect of rabbit femoral chondyle for 4 and 8 weeks. The micro-CT analysis and histological studies conducted by H&E and Masson’s trichrome demonstrated that a signiﬁcantly higher (***p < 0.001) and earlier bone formation happened in case of 25% HAp granules encapsulated OxAlg–Gel–BCP hydrogel than in OxAlg–Gel–BCP complex alone. All results taken together, HAp granules encapsulated OxAlg–Gel–BCP system can be a promising 3D hydrogel scaffold for the healing of a critical bone defect (see abstract). For the preparation of HAp granules, at ﬁrst, HAp slurry was prepared using HAp nano-powder, PVA (polyvinyl alcohol, Aldrich, USA), and gelatin. 12 g gelatin was dissolved in 85 mL DI water at 37 ◦C, and 15 g HAp powder was then added and stirred 24 h at 37 ◦C for complete dispersion of HAp particle into the gelatin solu- tion. PVA solution was prepared by dissolving 2 g PVA at 60 ◦C in 15 mL DI water. Next, PVA solution was added to the HAp slurry and stirred vigorously for 12 h. After the preparation of HAp slurry, the slurry was put inside the 10 mL syringe where 26G nozzle (NanoNC, Korea) was ﬁxed and the slurry was fallen as droplets through this nozzle on shaking beaker kept into 200 rpm containing liquid nitrogen, and the droplets became spherical granules immediately which was shown in Scheme 1. After that, the granules were kept into freeze-drier for 2 days to obtain porous structure and then the granules were kept into the tube furnace making schedule at 900 ◦C in order to burn out polymers. After burning out polymers, we kept the granules into the box furnace for sintering at 1350 ◦C which was shown in Scheme 1 (see page 899). One of ordinary skilled in the art would have been motivated to add the hydroxyapatite nanoparticles in the hydrogel of Kadri et al. because Sarker et al. teach in the conclusion section that the overall role of HAp granules encapsulation into the hydrogel matrix might be crucial for improving osteoconductivity, osseointegration, control of swelling, and structural stability, all of which are essential for faster bone regeneration process in critical defect zone (see page 910). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings Kadri et al., KR101196365, and Sarker et al. because all of the references teach hydrogels for biomedical applications.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619